Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant filed a response on 22 November 2021 in response to the Non-Final Office Action mailed 17 August 2021.

Status of Claims
	Claims 1, 2, 4-6, 8-10 and 46-57 are pending.
	Claims 1, 2, 5, 6, 8-10, 46-49 and 51-57 are allowed.
	Claims 4 and 50 are canceled.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Matthew Beyersdorf, WOLF, GREENFIELD & SACKS, P.C., on 17 February 2022.  The authorization was given without traverse. See proposed claim amendment document attached (.pdf).

The application has been amended as follows:
In the Claims:
	Claim 1, line 4, replace “has impaired endonucleolytic activity” with --is catalytically inactive--;
	Claim 46, line 1, replace “the RNase III enzyme” with --the catalytically inactive RNase III enzyme--;
	Claim 46, line 1, replace “one mutation” with --one amino acid mutation--;
	Claim 46, lines 1-2, delete the phrase "that impairs the endonucleolytic activity of the enzyme,";
Claim 49, lines 4-5, replace “has impaired endonucleolytic activity” with --is catalytically inactive--;
Claim 56, line 1, replace “the RNase III enzyme” with --the catalytically inactive RNase III enzyme--;
Claim 56, line 1, replace “one mutation” with --one amino acid mutation--;
Claim 56, lines 1-2, delete the phrase "that impairs the endonucleolytic activity of the enzyme,";
	Claims 4 and 50 are canceled;

Examiner’s Comment
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09 July 2021 was considered by the Examiner except for the reference of Azarani et al. which had not 
	
Drawings
	The drawings were received on 12 June 2019. The drawings were accepted in the Non-Final Office Action mailed 17 August 2021.

Reasons for Allowance
35 U.S.C. §112(b)
The rejection of Claims 1-10 and 36-45 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 17 August 2021, is withdrawn in view of Applicants’ amendment received 22 November 2021, in which the cited claims were either amended or canceled.

35 U.S.C. § 103
The rejection of Claims 1-9 and 36-44 under 35 U.S.C. §103 as being unpatentable over Weissman et al. in view of Blaszczyk et al. as evidenced by Li et al. and Singh et al., in the Non-Final Office Action mailed 17 August 2021, is withdrawn in view of Applicants' amendment & argument received 22 November 2021.


The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of Weissman et al. (WO 2014/160243) and Blaszczyk et al. ((2004) Structure 12: 457-466) do not teach or suggest, alone or in combination, the claimed subject matter which recites:  A method of purifying a nucleic acid preparation and an affinity purification method. The method(s) comprise(s) the steps of: 1) contacting a nucleic acid preparation comprising messenger ribonucleic acid (mRNA) and double stranded RNA (dsRNA) with an RNase III enzyme; and 2) eluting a purified nucleic acid preparation comprising the mRNA from the solid support. The RNase III enzyme: (a) is immobilized on a solid support; (b) is catalytically inactive; and (c) can specifically bind to double stranded the dsRNA. 


Weissman et al. does not show that the RNase III enzyme is immobilized on a solid support nor is it catalytically inactive. In Weissman et al. the RNase III enzyme is added to a purified RNA preparation so that it digests dsRNA contaminants. 

Blaszczyk et al. does not cure the deficiencies of Weissman et al., but provides motivation for substituting the RNase III enzyme, as shown by Weissman et al., with the characteristics or properties described in claims 1 and 49. Blaszczyk et al. shows RNase III mutant enzymes with impaired endonucleolytic activity, in which the enzymes bind dsRNA, but do not cleave it. The RNase mutant enzymes were purified by anchoring them to a solid (affinity) support.  
However, Blaszczyk et al. does not show the incorporation of said RNase mutant enzymes into a method as described by instant claims 1 and/or 49; i.e., in a method in which it is used to purify a nucleic acid preparation, specifically a(n) mRNA preparation.



Applicant remarks (pg. 6, para. 2) that none of the references cited by the Examiner teaches or suggests the use of an RNase III enzyme having impaired endonucleolytic activity to remove dsRNA from a nucleic acid preparation. Weissman describes a method of nucleic acid purification that uses a soluble (i.e., not immobilized) RNase enzyme having wild-type levels of endonucleolytic activity to degrade dsRNA contaminants. None of the other references cited by the Examiner describes any method of nucleic acid purification using an RNase III enzyme as claimed.
As conceded by the Examiner above, the prior art references do not show the instantly-claimed methods comprising the steps of: 1) contacting a nucleic acid preparation comprising messenger ribonucleic acid (mRNA) and double stranded RNA (dsRNA) with an RNase III enzyme; and 2) eluting a purified nucleic acid preparation comprising the mRNA from the solid support. The RNase III enzyme: (a) is immobilized on a solid support; (b) is catalytically inactive; and (c) can specifically bind to double stranded the dsRNA. Therefore, Applicant’s arguments are persuasive and the prior art references do not establish a prima facie case of obviousness.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651  

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631